Citation Nr: 9928996	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  97-30 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to permanency of the 100 percent evaluation for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from June 1967 
to May 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  That rating decision denied 
entitlement to permanency of the100 percent evaluation for 
post-traumatic stress disorder (PTSD).


FINDING OF FACT

The competent evidence does not show that the veteran's 
service-connected PTSD alone is reasonably certain to 
continue to produce total disability throughout his lifetime 
or that the probability of permanent improvement under 
treatment is remote.


CONCLUSION OF LAW

The criteria required to establish permanence of the 100 
percent evaluation for PTSD are not met. 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.340(b) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The law provides that a veteran is entitled to permanence of 
total disability when such impairment is reasonably certain 
to continue throughout his or her life.  The permanent loss 
or loss of use of both hands, or both feet, or one hand and 
one foot, or the sight of both eyes, or becoming permanently 
helpless or bedridden constitutes permanent and total 
disability.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  Permanent 
and total disability ratings may not be granted as a result 
of any incapacity from acute infectious disease, accident, or 
injury, unless there is present one of the recognized 
combinations of permanent loss of use of extremities or 
sight, or where the person is in the strict sense permanently 
helpless or bedridden, or when it is reasonably certain that 
a subsidence of the acute or temporary symptoms will be 
followed by irreducible totality of disability by way of 
residuals.  The age of the disabled person may be considered 
in determining permanence.  38 C.F.R. § 3.340(b).

In an August 18th, 1993, memorandum decision, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1st, 
1999) (hereinafter, "the Court") vacated a Board decision 
finding that it had rejected the appellant's claim to 
permanency of his service-connected PTSD rating based on its 
own unsubstantiated medical conclusions without providing any 
independent medical basis for its conclusions, and without 
providing any reasons or bases for rejecting the medical 
evidence supporting the appellant's claim.  Such action was 
held to be inconsistent with this Court's decisions in 
Gilbert v. Derwinski, 1 Vet. App. 49, 52-53 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); and Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Elcyzyn v. Brown, 7 
Vet. App. 170 (1994) citing Elcyzyn v. Brown, U.S. Vet. App. 
No. 91-1664 (Aug. 18, 1993, as amended Aug. 30, 1993).  
Although this is a single judge memorandum decision and thus 
has no precedential weight, it may be cited "for any 
persuasiveness or reasoning it contains."  See Bethea v. 
Derwinski, 252, 254 (1992).

The determinative question in this case is whether the 
severity of the veteran's PTSD is reasonably certain to 
continue throughout his life.  This is proved by competent 
evidence showing that the probability of permanent 
improvement under treatment is remote.  The Board concludes 
that this is a question of medical fact requiring medical 
knowledge or training for resolution.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).
Factual Background

The veteran was originally granted service connection for 
PTSD in a December 1995 hearing officer's decision at an 
initial 50 percent evaluation.  He was initially diagnosed 
with PTSD during psychological testing while he was 
hospitalized by VA from September to October 1993.  He was 
granted a temporary total rating for this period as well as 
for an earlier period in 1992 when he was hospitalized 
several times for generalized anxiety and a history of panic 
attacks with and without agoraphobia, and anxiety disorder 
with depression.  His discharge summary indicated that his 
Global Assessment of Function (GAF) was 65 currently, and 75 
over the previous year.  The RO noted that while there was no 
evidence of PTSD during these hospitalizations, it was 
conceded that the veteran was treated for neuroses associated 
with PTSD.

In the September 1993 VA hospitalization, the hospital 
summary shows that the veteran was admitted after arguing 
with his wife and scratching his wrists.  He presented in an 
intoxicated state with a superficial laceration of the left 
wrist and no active bleeding.  He reported flashing in front 
of his eyes which he felt were traumatic flashbacks.  He 
complained of panic attacks, nervousness, depression, social 
isolation, hyperarousal and irritability.  He attended the 
trauma recovery program and reported less sleep disturbances 
at the time of his discharge.  His GAF was 60.

In a May 1994 VA compensation and pension examination for 
PTSD, the veteran indicated that he had been treated since 
October 1992 by the VA Hospital Psychiatry Outpatient 
Department and had been treated with medication.  He 
described his current status as feeling like everything 
outside his room was hostile.  He had bad dreams and felt 
like being isolated.  He reported hearing helicopter blades 
moving and had last experienced hallucinations six months 
earlier when he passed out.  He reported that these episodes 
occurred several times a month and believed that most of the 
time they dealt with Vietnam.  He denied recent 
suicidal/homicidal thoughts.  He reported a history of 
cannabis and alcohol use.  He admitted he thinks of Vietnam 
all the time, avoids oriental people, dislikes war movies and 
no longer hunts.  Sudden loud noises made him jump.  He 
reported dreams of Vietnam 2-3 times a night.  He disliked 
crowds.  On examination, he exhibited no unusual motor 
activity.  His speech was pressured, mood anxious, and he was 
mildly irritable.  His affect was consistent with his mood.  
He denied hallucinations.  He expressed no identifiable 
delusions.  He denied homicidal or suicidal thoughts.  He was 
precisely oriented to person, place, situation and time.  His 
judgment, abstracting ability and insight were considered 
fair.  The diagnosis was PTSD chronic, and personality 
disorder, not otherwise specified, with dependent 
passive/aggressive traits and substance abuse.

In April 1995, the veteran was admitted to the VA hospital in 
Little Rock, Arkansas.  On admission he reported severe 
arousal symptoms such as insomnia, night terrors, exaggerated 
startle response, physiological reaction to reminders, 
hypervigilance, irritability with episodes of extreme rage, 
social phobia with avoidance of crowds, nightmares, intrusive 
thoughts, and one hallucination flashback.  He also reported 
panic disorder with moderate to severe agoraphobia that had 
worsened over the last 5 years and led to stopping work, and 
episodes of depression.  He also reported a history of 
alcohol dependence.  Mental status examination showed he was 
alert, cooperative, and had good eye contact.  Thought 
processes were goal directed without fundamental thought 
disorders.  There were no delusions, illusions, or 
hallucinations.  He had no suicidal or homicidal ideations.  
He reported night sweats associated with nightmares.  An 
evaluation for PTSD found avoidance and arousal symptoms and 
a history of suicidal ideations.  He had significant levels 
of anxiety and dysphoria.  It was felt that the veteran's 
symptoms of PTSD were considered to be chronic and severe in 
nature.  His GAF was 45/45.

In January 1996, the veteran was involuntarily committed to a 
private hospital for treatment for chemical dependency.  He 
was transferred to a VA facility as the private hospital 
could not treat him due to his agitated and inappropriate 
behavior.  He was hospitalized for one month in a VA drug 
dependence treatment inpatient program, Dual Diagnosis 
Treatment Program (DDTP) where he was noted to be an active 
participant.  While hospitalized, he reported a history of 
avoidant behaviors, being easily startled, being awakened by 
nightmares, and disturbing dreams about Vietnam.  He gave a 
history of alcohol abuse since age 17 and indicated the 
alcohol calmed his nerves.  On discharge from the hospital, 
he appeared appropriately dressed and groomed.  His speech 
was coherent, goal oriented without looseness of associations 
or flight of ideas.  His affect was appropriate and mood 
pleasant.  He was mildly anxious.  He denied suicidal or 
homicidal ideations or plans.  He denied hallucinations or 
delusions.  His insight appeared to be intact.  His GAF was 
70.  A February 1996 outpatient treatment record noted that 
he had completed the DDTP and had done exceptionally well, in 
spite of his PTSD symptoms.  

He was hospitalized again in May 1996 by VA.  The admitting 
primary diagnosis was post-traumatic stress disorder.  Also 
diagnosed were panic disorder with severe agoraphobia, 
organic mood disorder secondary to cerebrovascular accident, 
and alcohol dependence in remission.  The veteran worked very 
hard in the program and gained some skills in learning to 
cope with his symptoms of post-traumatic stress disorder the 
symptoms of which were considered severe and chronic on 
discharge.  During his hospitalization the veteran had night 
sweats with nightmares.  He also reported chronic arousal 
symptoms with insomnia, irritability, hypervigilance, poor 
concentration, startle response, physiological reaction to 
reminders, intrusive imagery, nightmares, and avoidant 
behavior.  He also had a history of chronic depressive 
symptoms, decreased hedonic capacity, decreased mood and 
energy.  He left the hospital in June against medical advice 
because of an unspecified family emergency.  In an October 
1996 rating decision, the RO increased his evaluation for 
PTSD to 100 percent.

The veteran was afforded a VA compensation and pension PTSD 
examination in August 1997.  He related that in the previous 
three years he had been admitted to the VA hospital 
psychiatry ward in Jackson approximately 10-12 times and 
twice to the VA hospital in Little Rock.  His last 
psychiatric admission was four months previously.  Prior to 
that, he could not sleep, had flashbacks and complained that 
everyone was getting on his nerves.  He stated that he tried 
to kill himself by cutting himself up, which he had done 
several other times in the last two or three years.  He 
stated that he had been prescribed Xanax, Prozac, and other 
nerve medicines but could not recall precisely what.  He 
admitted to flashbacks of his combat experience with bona 
fide auditory and visual hallucinations several times a 
month.  He denied recent thoughts of homicide or suicide.  He 
admitted to thinking of Vietnam all the time, avoided 
oriental people, disliked war related movies and no longer 
hunted.  Sudden loud noises made him jump and he disliked 
crowds.  

On mental status examination, the veteran appeared well 
developed, well nourished, appropriately dressed, adequately 
groomed; he ambulated with a cane.  There was no unusual 
motor activity otherwise.  His speech was somewhat pressured; 
however, there was no flight of ideas or looseness of 
association.  His mood was anxious and depressed and somewhat 
irritable as was his affect.  He denied hallucinations, 
expressed no identifiable delusions, denied homicidal or 
suicidal thoughts and was precisely oriented to person, 
place, situation and time.  His remote, recent and immediate 
recall were good.  He was estimated to be of average 
intelligence.  His judgment to avoid common danger was 
considered adequate.  His abstracting ability was adequate, 
insight fair.  His GAF was 50.

In a September 1997 rating decision, the RO confirmed and 
continued his 100 percent evaluation for PTSD noting that 
"[s]ince there is a likelihood of improvement, the assigned 
evaluation is not considered permanent and is subject to a 
future review examination."  The veteran disagreed with the 
RO's assessment that the evaluation was not permanent, and 
wrote in an October 1997 statement that there were numerous 
errors in the recent VA examination and there was no chance 
of any form of future improvement in his condition.

Analysis

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  All relevant facts have 
been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Initially, the Board notes that the veteran has been 
diagnosed with panic disorder with severe agoraphobia and 
organic mood disorder secondary to cerebrovascular accident.  
These are not service-connected disorders.  Also, there is 
considerable evidence of alcoholism and polysubstance abuse 
which is not currently service-connected. 

It is clear that the veteran does not have one of the 
disabilities included in the list constituting permanent 
total disability in 38 C.F.R. § 3.340(b).  Additionally, the 
Board finds that the record includes no competent medical 
evidence that states that the veteran has total disability 
due to PTSD which is reasonably certain to continue 
throughout his life or that the probability of permanent 
improvement under treatment is remote.

The veteran's accredited representative argues that because 
the effective date of the award of a 100 percent evaluation 
was in 1992, it is not reasonable to expect improvement in 
his condition.  The veteran also argues that there is no 
chance of any form of future improvement in his condition 
based on the opinions of "members of various medical staff, 
law enforcement, family members, etc."  However, neither the 
veteran, his representative, law enforcement or family 
members are competent as lay persons to make medical 
determinations that the veteran's total disability due to 
PTSD is reasonably certain to continue throughout his life or 
that the probability of permanent improvement under treatment 
is remote.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Although he refers to the opinions of "various 
medical staff," the veteran has not pointed to any specific 
medical evidence which demonstrates that his condition is 
permanent.  

The Board notes that the record shows that the veteran has 
received psychiatric treatment for many years; however, the 
veteran has required treatment for several nonservice-
connected disorders such as agoraphobia and organic mood 
disorder in addition to his PTSD.  Additionally, several of 
his hospitalizations have involved treatment for drug or 
alcohol abuse.  The treatment records show that other 
nonservice-connected psychiatric disorders, including 
personality disorder and alcohol and polysubstance abuse, 
have contributed to the veteran's total disability and 
unemployability over the years.

Although the veteran has been receiving treatment for 
psychiatric problems for many years, and has been diagnosed 
with PTSD since at least 1993, there is no competent medical 
evidence which shows that the total impairment attributable 
solely to the service-connected PTSD is reasonably certain to 
continue throughout his life or that the probability of 
permanent improvement under treatment is remote.  The veteran 
is relatively young at age 51, and, in fact, the medical 
evidence shows that he is capable of significant improvement 
with treatment.  In January 1996, following a period of 
treatment largely for substance abuse that began with his 
involuntary committal, he was noted to have completed a VA 
substance abuse treatment program and to have done 
exceptionally well, in spite of his PTSD symptoms.  In 
February 1996, following his admission to the VA Dual 
Diagnosis Treatment Program (DDTP) for diagnoses of alcohol 
dependence and post-traumatic stress disorder, initial 
psychological screening noted with regard to treatment 
implications the veteran's "willingness and ability to 
persevere in the face of frustration or even failure." 

In a June 1996 hearing, the veteran testified to how he has 
learned how to deal with outbursts:

[I] get away and do the relaxation 
techniques they're teaching me at the VA.  
I try to anyway.  And they're getting 
more and more away from the heavy 
medications that I was on because I was 
getting immune to them and they've got me 
on milder dosages but more intense in 
therapy.  And it teaches me what's going 
on with myself and why I'm doing the 
things I do and why I've done the things 
I've done and how to deal with day to day 
problems . . .

The medical evidence clearly shows that the veteran benefits 
from treatment or at the very least is capable of benefiting 
from such treatment.  As such, the probability of permanent 
improvement under treatment is not remote.  Therefore, as the 
criteria for permanence of the 100 percent rating for PTSD 
have not been met.

The Board notes that although permanence of the 100 percent 
rating for PTSD is not warranted, 38 C.F.R. § 3.343 provides 
that total disability ratings will not be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  Examination 
reports showing material improvement must be evaluated in 
conjunction with all the facts of record, and particular 
consideration must be given to whether the veteran attained 
improvement under the ordinary conditions of life, i.e., 
while working or actively seeking work, or whether the 
symptoms have been brought under control by prolonged rest, 
or generally, by following a regimen which precludes work, 
and, if the latter, reduction from total disability ratings 
will not be considered pending reexamination after a period 
of employment (three to six months).  38 C.F.R. § 3.344.

The preponderance of the evidence of record is against 
permanency of the veteran's total disability evaluation for 
PTSD.  Because the evidence for and against the veteran's 
claim is not evenly balanced, the rule affording the veteran 
the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

Entitlement to permanency of the 100 percent evaluation for 
PTSD is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals


 

